DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 71-84, drawn to a method for producing a manipulated immune cell comprising the steps recited in independent claim 71.
Group II, claim(s) 85-88, drawn to the manipulated immune cell as claimed in independent claim 85.
Group III, claim(s) 89, drawn to a cluster of manipulated immune cells as claimed in independent claim 89.
Group IV, claim(s) 90-91, drawn to a kit for manipulating an immune cell as claimed in independent claim 90.
Group V, claim(s) 92, drawn to a method for treating an immune disease comprising the steps as recited in independent claim 92.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i.	Streptococcus pyogenes-derived Cas9 protein, a Campylobacter jejuni-derived Cas9 protein, a Streptococcus thermophilus-derived Cas9 protein, a Streptocuccus aureus- derived Cas9 protein, a Neisseria meningitidis-derived Cas9 protein, and Cpf1 protein (e.g. claims 72).
ii.	exon 6 of DGKA gene, exon 7 of DGKA gene, exon 8 of DGKA gene, exon 3 of DGKZ gene, exon 5 of DGKZ gene, exon 6 of DGKZ gene, exon 8 of DGKZ gene, exon 10 of DGKZ gene, exon 11 of DGKZ gene, and exon 12 of DGKZ gene (e.g. claims 73-74).
iii.	SEQ ID NOs:13-24, 109-125 (e.g. claims 75-76, and 87-88).
iv.	A33, ALK, alpha-fetoprotein (AFP), adrenoreceptor beta 3 (ADRB3), alpha-folate receptor, AD034, AKT1, BCMA, beta-human chorionic gonadotropin, B7H3 (CD276), BST2, BRAP, CD5, CD13, CD19, CD20, CD22, CD24, CD30, CD33, CD38, CD40, CD44v6, CD52, CD72, CD79a, CD79b, CD89, CD97, CD123, CD138, CD160, CD171, CD179a, carbonic anhydrase IX (CAIX), CA-125, carcinoembryonic antigen (CEA), CCR4, C-type lectin-like molecules (CLL-1 or CLECL1), claudin6 (CLDN6), CXORF61, CAGE, CDX2, CLP, CT-7, CT8/HOM-TES-85, cTAGE-1, ERBB2, epidermal growth factor receptor (EGFR), EGFR variants III (EGFRvIII), epithelial cell adhesion molecule (EPCAM), E74-like factor 2 mutation (ELF2M), Ephrin type-A receptor 2 (EphA2), EMR2, Fms-like tyrosine kinase 3 (FLT3), FCRL5, fibulin-1, G250, GD2, glycoprotein 36 (gp36), glycoprotein 100 (gp100), glucocorticoid-induced tumor necrosis factor receptor (GITR), GPRC5D, GloboH, G protein-coupled receptor 20 (GPR20), GPC3, hsp70-2, human high molecular weight- melanoma-associated antigen (HMWMAA), hepatitis A virus cellular receptor 1 (HAVCR1), human papillomavirus E6 (HPV E6), human papillomavirus E7 (HPV E7), HAGE, HCA587/MAGE-C2, hCAP-G, HCE661, HER2/neu, HLA-Cw, HOM-HD- 21/galectin9, HOM-MEEL-40/SSX2, HOM-RCC-3.1.3/CAXII, HOXA7, HOXB6, Hu, HUB 1, insulin growth factor (IGF1)-I, IGF-II, IGFI receptor, interleukin-13 receptor subunit alpha-2 (IL-13Ra2 or CD213A2), interleukin 11 receptor alpha (IL-11Ra), IGLL1, KIT (CD117), KM-HN-3, KM-KN-1, KOC1, KOC2, KOC3, KOC3, LAGA-1a, LAGE-1, LAIR1, LILRA2, LY75, Lewis Y antigen, MUC1, MN-CA IX, M-CSF, MAGE-1, MAGE-4a, mesothelin, MAGE-A1, MAD-CT-1, MAD-CT-2, MART1, MPPI 1, MSLN, neural cell adhesion molecule (NCAM), NY-ESO-1, NY-ESO-5, Nkp30, NKG2D, NY-BR-1, NY-BR- 62, NY-BR-85, NY-CO-37, NY-CO-38, NNP-1, NY-LU-12, NY-REN-10, NY-REN- 19/LKB/STK1 1, NY-REN-21, NY-REN-26/BCR, NY-REN-3/NY-CO-38, NY-REN- 33/SNC6, NY-REN-43, NY-REN-65, NY-REN-9, NY-SAR-35, o-acetyl-GD2 ganglioside (OAcGD2), OGFr, PSMA, prostatic acid phosphatase (PAP), p53, prostate carcinoma tumor antigen-1 (PCTA-1), prostate stem cell antigen (PSCA), serine protease 21(testisin or PRSS21), platelet-derived growth factor receptor-beta (PDGFR-beta), PLAC1, pannexin 3 (PANX3), PLU-1, ROR-1, RAGE-1, RU1, RU2, Rab38, RBPJ kappa, RHAMM, stage-specific embryonic antigen-4 (SSEA-4), SCP1, SSX3, SSX4, SSX5, Tyrp-1, TAG72, thyroglobulin, human telomerase reverse transcriptase (hTERT), 5T4, tumor-associated glycoprotein (TAG72), tyrosinase, transglutaminase 5 (TGS5), TEM1, TEM7R, thyroid-stimulating hormone receptor (TSHR), Tie 2, TRP-2, TOP2A, TOP2B, uroplakin 2 (UPK2), vimentin, vascular endothelial growth factor receptor 2 (VEGFR2), Wilms tumor protein 1 (WT1), lewis (Y) antigen, and chimeric antigen receptor (CAR) (e.g. claim 77-78).
v.	retrovirus, a lentivirus, an adenovirus, an adeno-associated virus (AAV), a vaccinia virus, a poxvirus or a herpes simplex virus (e.g. claim 80).
vi. 	electroporation, liposome, plasmid, viral vector, nanoparticles, and protein translocation domain (PTD) fusion protein method (e.g. claim 84).
vii.	form of a nucleic acid sequence, and form of a protein (e.g. claim 71, 79, 85, and 90)
viii.	a viral infection disease, a disease caused by a prion pathogen, or a cancer
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. The generic claims are 71, 85, 89, and 90.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of manipulated immune cells producing product from an immunity regulating gene, wherein the immunity regulating gene is at least one selected from DGKA and DGKZ gene, which comprise an artificial modification within a nucleotide sequence of the immunity regulating gene, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Albelda et al (WO 2014/039513; 11/25/2020 IDS citation BA), Zhang et al (US 8,865,406), Fujikawa et al (Biochem J. 294:443-449, 1993) and Ding et al (Proc. Natl. Acad. Sci. 94:5519-5524, 1997).
Albelda et al (WO 2014/039513; IDS) already disclosed compositions and methods for inhibiting one or more diacylglycerol kinase (DGK) isoform, including DGKa and/or DGKZ, in a cell (e.g., T cell) in order to enhance the cytolytic activity of the cell, wherein the inhibitor includes a small interfering RNA (siRNA), short hairpin RNA (shRNA), an antisense nucleic acid, a ribozyme, a zinc finger nuclease (Abstract and Summary of the Invention). Albelda et al also stated explicitly “However, the invention should not be limited these types of inhibitors. Rather, any type of inhibitor known in the art or to be identified can be used to inhibit DGK. For example, technique recently published to knock down RNA or delete gene include Transcription activator-like effector nucleases (TALENs) and CRISPR technology (Pennisi, 2013 Science 341:833)” (page 27, lines 8-12). 
Albelda et al do not teach explicitly the feature of manipulated immune cells having reduced or depleted DGKA or DGKZ.. 
However, before the effective filing date of the present application Zhang et al (US 8,865,406) Zhang et al already disclosed a CRISPR-Cas system for manipulation of target sequences (e.g., deleting, inactivating, gene knockout, inserting) and/or activities of target sequences in a eukaryotic cell, and which CRISPR-Cas system has a broad spectrum of applications such as gene or genome editing, gene regulation and gene therapy (see at least Abstract; Summary of the Invention; col. 45, lines 4-22; Fig. 1; and issued claims 1-30). An exemplary CRISPR-Cas9 system comprises: a Cas9 protein and one or more guide RNAs that target a specific DNA target, or in the form of one or more expression vectors encoding one or more guide RNAs that target the a specific DNA target, and a Cas9 protein to achieve NHEJ-mediated gene knockout (col. 2, lines 25-40; col. 3, lines 10-40; col. 4, line 50 continues to line 5 on col. 5; col. 5, lines 31-58; col. 45, lines 4-17). Zhang also taught that the CRISPR enzyme is a nuclease directing cleavage of both strands at the location of the target sequence or CRISPR enzyme is a nickase directing cleavage of one strand at the location of the target sequence (col. 6, lines 30-33 and 54-61); and the guide sequence comprises at least 10, at least 15 or at least 20 nucleotides (col. 6, lines 34-35). Zhang et al further disclosed that the CRISPR enzyme is a type Il CRISPR enzyme such as Cas9 enzyme, and the Cas9 enzyme is preferably from SpCas9 or SaCas9 which recognizes the PAM sequence 5’-NRG-3’ and 5’-NNGRR-3’, respectively (col. 8, lines 51-59; col. 8, lines 14-25). Zhang et al also stated “Although genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome...... The CRISPR/Cas or the CRISPR-Cas system (both terms are used interchangeably throughout this application) does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target, in other words the Cas enzyme can be recruited to a specific DNA target using said short RNA molecule” (col. 2, lines 15-31). 
It would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Albelda et al by also utilizing the CRISPR-Cas9 system of Zhang et al to inactivate or Knockout DGKA gene and/or DGKZ gene in T cells via NHEJ-mediated gene knockout to enhance their cytolytic activity with a reasonable expectation of success, particularly in light of the advantages offered by the CRISPR-Cas9 system. The engineered T cells resulting from the combined teachings of Albelda et al, and Zhang et al, are indistinguishable and encompassed by a manipulated immune cell as claimed in independent claim 85 of the present application. Therefore, there is no unifying special technical feature.
Therefore, Groups I-V are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Therefore, restriction under 35 U.S.C. 121 and 372 is proper.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643     


/HONG SANG/Primary Examiner, Art Unit 1643